
	
		I
		112th CONGRESS
		1st Session
		H. R. 3702
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2011
			Mr. Garamendi (for
			 himself, Mr. Tonko,
			 Mr. Schiff,
			 Mr. Johnson of Georgia,
			 Mrs. Capps,
			 Mr. Heinrich,
			 Mr. Sherman,
			 Mr. Conyers,
			 Ms. Clarke of New York,
			 Mr. Carson of Indiana,
			 Mr. Rush, Ms. Hirono, Ms.
			 Hahn, and Mr. Jackson of
			 Illinois) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To clarify that an authorization to use military force, a
		  declaration of war, or any similar authority shall not authorize the detention
		  without charge or trial of a citizen or lawful permanent resident of the United
		  States and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Due Process Guarantee Act of
			 2011.
		2.Prohibition on
			 the indefinite detention of citizens and lawful permanent
			 residentsSection 4001 of
			 title 18, United States Code, is amended—
			(1)by redesignating
			 subsection (b) as subsection (c); and
			(2)by inserting after
			 subsection (a) the following:
				
					(b)(1)An authorization to use
				military force, a declaration of war, or any similar authority shall not
				authorize the detention without charge or trial of a citizen or lawful
				permanent resident of the United States apprehended in the United States,
				unless an Act of Congress expressly authorizes such detention.
						(2)Paragraph (1) applies to an
				authorization to use military force, a declaration of war, or any similar
				authority enacted before, on, or after the date of the enactment of the
				Due Process Guarantee Act of
				2011.
						.
			
